DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/21 has been entered.
 Receipt of amendment and Response dated 2/3/21 and IDS dated 1/18/21 acknowledged.
Claims 4, 6-11 and 13 have been canceled.
Claims 20-24 have been withdrawn as non-elected.
New claims 27-28 have been added to this amendment.
Claims 1-3, 5, 12, 14-19 and 25-28 read on the Elected Group I.
Response dated 6/4/18 Applicants elect the following:
1. The hydrophobic film forming polymer- silicone resins
2. Synthetic polymeric hydrophilic gelling agent- polymer acrylamido-2-methylpropanesulfonic acid copolymers


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections:
Claims 1-3, 5, 12, 14-19 and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 16-21 and 29-39 of copending Application No. 14/770154 (US PGPUB 2016/0000662) in view of US  20110286947 to Luukas et al or in view of US 7942937 to Brun and Luukas et al.
The above copending application has been abandoned and hence the rejection has been withdrawn.


Upon further consideration and search, the previous rejections of record have been replaced with the following new rejections:
Claim Rejections - 35 USC § 112
Claims 1-3, 5, 12, 14-19 and 25-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 21 recites at least one aqueous phase gelled with at least one hydrophilic gelling agent chosen from copolymers of 2-acrylamido-2-copolymer of 2-acrylamido-2-methylpropanesulfonic acid (AMPS) and of hydroxyethyl acrylate” i.e., as a single polymer, because the claims do not recite any other alternatives that can form a copolymer. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


2.	Claims 1-3, 12, 14-19, 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 6287543 to Terren et al (Terren) ,US 2010/0322983 to Griffiths-Brophy et al (Griffiths) in view of US 2011/0158920 to Morley et al (Morley) and Seppic (Seppinov EMT 10, April 2006, pages 1-10) .
Instant claim 21 recites at least one aqueous phase gelled with at least one hydrophilic gelling agent chosen from copolymers of 2-acrylamido-2-methylpropanesulfonic acid (AMPS) and of hydroxyethyl acrylate, which requires only  
Terren teaches a cosmetic or dermatological composition in the form of an emulsion or gel or an aqueous solution comprising an aqueous gel including at least one crosslinked polymer acrylamido-2-methylpropanesulfonic acid, for reducing transfer migration in cosmetic (col. 1-2). The polymer has a viscosity of 1000 cP to 35000 cP (col. 4, l 51-60), and is used in amounts of 0.01% to 20% in the composition (col. 5, l10-16).The composition can be an emulsion or a gel (col. 5, l 16-20). The composition further includes oil phase comprising oils such as volatile silicone oils (read on instant claim 17 or silicone gums (col. 6), and further solvents such as alcohols (meet instant claim 16). For claim 15, solid particle, Terren teaches including particulate pigments (col 8, l52-67-col. 9). For preventing the transfer of the cosmetic, Terren teaches including silicone resins (col. 7, l 5), which meet instant film forming substance of claim 21. The composition include additional thickening agents such as polymethacrylate polymer (co. 7, l 63-67) or acrylamide polymer (col. 8, l 1-10).  
Terren lacks the instant oily gelling agent –organopolysiloxane elastomers.
Griffiths-Brophy et al. (Griffiths) discloses personal care cosmetic compositions comprising a silicone elastomer, a silicone fluid, particulate materials, a polymeric thickener and water (abstract). Griffiths-Brophy et al. suggests Silicone elastomers and their inclusion in order to reduce the tackiness of the composition and provide for a pleasant fell upon application (paragraph [24]). Suitable elastomers for achieving this 
Griffiths does not teach the claimed aqueous gelling agent of instant claims.
However, both Terren and Griffith are directed to skin cosmetic compositions comprising similar solid particulate materials and skin active agents, and both are directed to providing a thickening effect with the addition of thickening agents. 
Griffith does not explicitly state gelled oily phase and a gelled aqueous phase. 
	In this regard, Morley teaches a method of producing a bigel composition comprising an oleogel comprising at least one oily gelling agent with at least one cellulose polymer, an aqueous gel comprising at least one pH dependent polymer such as carbomer, mixing the gels to form  a bigel and adjusting the viscosity of the bigel (abstract, 0011-0019). Morley teaches stable bigel that does not separate when stored up to twelve months at room temperature [0019-0020] and is an extra-fine dispersion which can be viewed microscopically [0020] and more advantageous than emulsions (thus meet claim 26). Morley suggest that the viscosity can be adjusted using pH dependent gelling polymers [0052-0056] and suggests generally bigel cream with a viscosity of 05000-140000 mPa.s [0092]. Morley also suggests adjusting the viscosity 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gelling compositions of Terren by including dimethicone crosspolymers (organopolysiloxane elastomers) of Griffiths reference because while Terren teaches AMPS gels provide transfer resistance and Griffiths teaches Dimethicone crossploymers reduce the tackiness of the composition and provide for a pleasant fell upon application. Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Terren and Griffiths so as to prepare an oily phase as an oily gel phase because Morley bigel composition comprising an oleogel comprising at least one oily gelling agent and an aqueous gelling agent does not separate when stored up to twelve months at room temperature [0019-0020] and is an extra-fine dispersion which can be viewed microscopically [0020] and more advantageous than emulsions. Morley also suggests adjusting the viscosity of the bigels by optimizing the amount of polymer, type of polymer, so as to prepare a stable composition. Hence, one of an ordinary skill in the art would have been able to optimize the gelling agents and their amounts so as to achieve a desired viscosity of the composition. 
While Morley, Terren, and Griffiths also suggest including a polyacrylic gelling agent in the aqueous phase and the references fail to teach hydroxyethylacrylate of 
Seppic discusses the copolymer sold under the trade name Sepinov EMT 10, which is a copolymer of hydroxyethyl acrylate and sodium acryloyldimethyl taurate (page 1), which is the elected species of hydrophilic gelling agent. The copolymer is taught to be responsive to sodium chloride (salt) concentration (page 7). Further, this copolymer has excellent stabilizing capability at low polymer content, is easy to use, and has a supple texture (page 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to employ a copolymer taught by Seppic in the aqueous gel phase of Terren (modified by Griffiths in view of Morley) because Seppic is also considered by Terren as a suitable pH dependent polymer (col. 8) and Griffiths (0045]. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Further, this gelling agent would provide the benefits of excellent stabilizing capability at low polymer content, be easy to use, and provide a supple texture. The combination of teachings results in a gelling system comprising acrylamido-2-methylpropanesulfonic acid/hydroxyethyl acrylate copolymer and organopolysiloxane elastomer. The skilled artisan would have had a reasonable expectation of success of preparing a bigel composition which is stable, with reduced tackiness and desired viscosity.

3. Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 6287543 to Terren et al (Terren), US 2010/0322983 to Griffiths-Brophy et al (Griffiths) in .
Terren, Griffiths, Morley and Seppic references do not teach the claimed silicon resins of claims 5 and 26.
Luukas teaches a cosmetic composition for treating skin, lips, hair etc., (0002-0004) comprising applying to the substrate being treated a composition that forms a layer (0015, 0046-0048). Luukas teaches the composition comprising a liquid fatty phase comprising oils (0151-0154), an aqueous phase (0215), and a film forming polymer (0268, 0297, 0323 etc). Luukas further teaches that the composition includes gelling agent, both hydrophilic and lipophilic gelling agent [0342]. For the lipophilic gelling agent, see [0343-0350], which include organopolysiloxane elastomers and for hydrophilic gelling agent, see [0351-0370], in particular [0357] which recites the claimed hydrophilic gelling agent. For the film forming materials, Luukas teaches polymers with ethylenic unsaturation [0272-0273], polymers such as condensates of polyurethanes, polyesters, polyesteramides etc [0286+]. Further, Luukas teaches silicone resins, such as MDTQ resins, in particular trimethylsiloxysilicate (DC749)[0312], also claimed in the instant claim 5. For claim 26, [0309] of Luukas teaches polymethylsilsesquioxane resins such as Resin MK, eg: Belsil PMS MK, which meet the instant T resins, according to instant specification (page 82, l 1-15).
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ a film-forming polymer such as a trimethylsiloxysilicate (DC749) and/or the T resins of Luukas, in the cosmetic . 


Double Patenting
4.	Claims1-3, 5, 12, 14-19 and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,238,584 in view of in view of US 6287543 to Terren et al (Terren) and US  20110286947 to Luukas et al.
	The patented claims of the above Patent ‘584 are directed to cosmetic compositions comprising at least one aqueous gel phase and an oil gelled phase, wherein the claims include the instant gel phase materials i.e., at least one aqueous phase gelled with at least one hydrophilic gelling agent chosen from copolymers of 2-acrylamido-2-methylpropanesulfonic acid and of hydroxyethyl acrylate; and at least one oily phase gelled with at least one lipophilic gelling agent chosen from organopolysiloxane elastomers. Both sets of claims recite the same oil phase organopolysiloxane elastomers.

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ a film-forming polymer such as a trimethylsiloxysilicate (DC749) and/or the T resins of Luukas, in the cosmetic composition of patented claims comprising aqueous and oily gelling agents because, Luukas also teaches cosmetic skin care compositions comprising hydrophilic gelling agents, hydrophobic gelling agents as well as the instant claimed film forming agents. Luukas teaches that the film forming agent provides a continuous film and effectively provides a mechanical support to the substrate, and Terren also desires silicone resins in a bigel compositions. One skilled in the art would have expected that the film forming agent provides a continuous film and effectively provides a mechanical support to the substrate. Further, while the patented claims fail to teach the instant claims 26 and 28, it would have been obvious for one skilled in the art to optimize the gelling agents of water and oil phases in the patented compositions so as to arrive at a suitable viscosity and stability of the gels because instant as well as patented claims recite the same homogenous mixture of both phases. 

5.	Claims 1-3, 5, 12, 14-19 and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15/314221 (US PGPUB 2017/0189278); claims 1-4 and 6-15 of copending Application No. 15/507318 (US PGPUB 2017/0304648); each one in view of US 6287543 to Terren et al (Terren) and US 20110286947 to Luukas et al.

Each of the Copending claims are directed to a cosmetic composition comprising the same aqueous and oily phases each with a gelling agent, wherein the hydrophilic gelling is the same as that claimed and elected in the instant application (instant claim 7-2-acrylamido-2-methylpropanesulfonic acid –referred to as AMPS). Further, copending claims recite the same lipophilic gelling agent i.e., organosiloxane elastomer as that of instant claim 12. Copending claims further include the instant claimed moisturizer, volatile and non-volatile silicone oils. Instant claim 15 recite at least one solid particles, which is met by the soft focus filler particles of the copending claims. 
Copending claims lack the instant claimed film-forming agent. 
The teachings of Terren and Luukas references are described above, and incorporated herewith.
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ a film-forming polymer such as a trimethylsiloxysilicate (DC749) and/or the T resins of Luukas, in the cosmetic composition of each of the above copending claims comprising aqueous and oily gelling agents because, Luukas also teaches cosmetic skin care compositions comprising hydrophilic gelling agents, hydrophobic gelling agents as well as the instant claimed film .
This is a provisional nonstatutory double patenting rejection.	
		 


Response to Arguments
Applicant's arguments and the Declaration of Valverde under 37 CFR 1.132 filed 2/3/21 have been fully considered but they are not persuasive.
	Applicants’ arguments regarding the teachings of Shukuzaki, Josso and Brun references have been considered. However, upon further consideration and search, the references have no longer been relied upon for rejecting the claims.
The present rejections rely on a new combination of references and address the microscopically homogeneous and stable bigel arguments presented by Applicants.
In response to the Declaration, the Declaration establishes the unobviousness of instant claims over Shukuzaki, Josso, Luukas and Brun references. 

Morley reference teach bigels comprising oily and aqueous gels, newly added references of Terren and Griffiths-Brophy et al (Griffiths) address the claimed AMPS gels and organopolysiloxane elastomers. Seppic (Seppinov EMT 10, April 2006, pages 1-19) teaches the claimed hydroxyethylacrylate gels. S 20110286947 to Luukas et al has been relied upon for the specific film forming agents of claims 5 and 26.
Accordingly, the combination of references address all the claims. The experimental comparison in the Declaration is based on Example 3 of Shikuzaki reference, which is no longer relied upon and does not render the claims unobvious over the present combination of references. The argument that Examiner oversimplifies Luukas reference is not persuasive because the new combination of Terren, Griffiths, Morley and Seppic references address the instant claimed gelled phases. Terren further teaches a silicone resin in a gel composition comprising AMPS gel as well as other polyacrylate gels. Accordingly, it is prima facie obvious to look to the related teachings of Luukas for the claimed film forming agents of claim 5 and 26.
Applicants argue that the double patenting rejections are provisional over the copending applications and hence be held in abeyance. Since Applicants have not presented any arguments regarding the merits of the rejection, the Double Patenting rejections of record have been maintained.

No claim is allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611